¶34
Chambers, J.
(concurring) — I concur. I write separately to emphasize that criminal defendants should not be made to bear the risk of legal error in calculating the offender score. Calculating offender scores is a complicated business. While the accused may be in the best position to know his criminal history, how that criminal history translates into an offender score is not simple at all. A carefully worded plea agreement should not be used to shift the risk of legal error to a criminal defendant. Appellate courts should still consider whether, given the facts of each case, it would be manifestly unjust to enforce a particular plea agreement. See State v. Mendoza, 157 Wn.2d 582, 587, 141 P.3d 49 (2006).
¶35 I would carefully limit the holding in this case. Under this plea agreement, I agree that John Codiga as*932sumed the risk of the changed offender score because he was aware of and failed to disclose his additional criminal history. We should not encourage accused persons to fail to fully disclose their criminal history in the hopes that the prosecutor will not uncover it.
¶[36 Moreover, prior to being sentenced, Codiga was aware that the offender score assumed at the plea hearing was incorrect, or at least in doubt. He chose to go forward with sentencing instead of moving to withdraw his plea. After knowingly taking his chances with the sentencing judge, he cannot now complain. But I reject the argument that by signing a plea agreement an accused can assume the risk of a change in the offender score due to miscalculation or legal error. Because Codiga knew he had additional criminal history that could affect his offender score and failed to disclose it, I agree that he may not now withdraw his plea.
Sanders, J., concurs with Chambers, J.